Ostrander, J.
(concurring). It is allegéd in the declaration that after effecting the uncoupling of the car plaintiff discovered that the coupling would not automatically adjust itself for recoupling;
“that it was . the duty of plaintiff, pursuant to orders given him, to recouple the engine and other car to the said car in question, and thereby connect up his train for its departure.”
It is further alleged that—
“Accordingly, when plaintiff observed that said defective coupling on said car would not automatically adjust itself so as to automatically couple onto the other cars to which the engine was attached, the plaintiff, as his duty required, undertook the work of adjusting the same by hand, and in his efforts so to do,”
—and while he was so employed, the engine and forward car were backed into the car upon which he was working. There is no dispute about the facts. Plaintiff claims that the duty he was performing is imposed by rule No. 629. The trial court was of opinion that the rule imposed no such duty. Upon the argument I was impressed that only by a technical and impracticable interpretation of the rule could it be said that plaintiff was forbidden by the rule to *268make further examination of the coupler to ascertain whether the engine could be coupled to the car. Setting aside the rule, it would seem to be a proper thing for him to make the examination. There were 28 cars behind it on the siding, and, whether it should or should not be determined’ upon his report to carry the car to Bay City, it was necessary to move it in order to release the other cars. But the court also said, “There is no negligence shown on the part of the company that caused or contributed to his injury,” and with this view I concur. Plaintiff, assuming that he was doing his duty, was injured, not because the coupler was defective, but because of what occurred after its condition was discovered. Betterly v. Railroad Co, 158 Mich. 385 (122 N. W. 635), is an instructive case.
I concur in affirming the judgment.
Moore, J., concurred with Ostrander, J.